04/07/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 21-0654

                                       DA 21-0654
                                    _________________

 INGRID BARDEEN HENSCHEL, STEPHEN
 BORGHI and LISABETH BEATTY,

            Plaintiffs and Appellees,

       v.

 MUSSELSHELL COUNTY; MERIEL BECK,                                ORDER
 Musselshell County Weed Coordinator;
 MUSSELSHELL COUNTY WEED DISTRICT;
 GOLDEN VALLEY COUNTY; MERIEL BECK,
 Golden Valley County Weed Coordinator; and
 GOLDEN VALLEY COUNTY WEED DISTRICT,

            Defendants and Appellants.
                                  _________________


       Upon consideration of Appellants’ motion for extension of time to file the reply
brief, and good cause appearing,
       IT IS HEREBY ORDERED that Appellants shall have up to and including May 13,
2022, within which to file and serve the reply brief.
       No further extensions will be granted.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                 April 7 2022